DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Upon further consideration, the Restriction Requirement filed on 4/29/22 is hereby withdrawn.  
Claims 1-20 are pending and examined herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Carin Miller on 8/26/22.
The application has been amended as follows:

In claim 1, after “the presence or absence of Dirofilaria infection in the subject” please insert “wherein the one or more VOCs are selected from the group consisting of: ortho xylene, p-Methane-1,2,3-triol, 3,7,11-trimethyl-1-Dodecanol, 2-ethyl- Cyclohexanone, 2-methyl-2-(2,2,4,4,6,6-hexamethylheptyl)-Aziridine, 1,2,3,6,7,8,8a,8b- octahydro-trans-Biphenylene, 2,6,10-trimethyl-tetradecane, 5,6,6-Trimethyl-5-(3-oxobut-1-enyl)-1-oxaspiro[2.5]octan-4-one, and 5,5-Dibutylnonane”.

In claim 3, after “13,” please delete “15” and replace with “14”.

Please cancel claim 4.

In claim 14, please delete “, optionally a canine”.

Please cancel claims 15-20.

Please add claim 21: “The method of claim 14, wherein the subject is a canine.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches collection of VOCs from dogs that have heartworm diseases, however, the prior art does not teach diagnosing Dirofilaria infection, let alone detecting the claimed VOCs in a subject with Dirofilaria infection.  There is no motivation to specifically select Dirofilaria infection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627